DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claims 15-20 recites the limitations “first means for displacing” and “second means for displacing”.  Paragraph 34 of the specification states “Thus, each of the crank arms 221, 223 provides means for displacing the corresponding actuator rod 226, 230 coupled thereto.”, this is how the means in the claims will be interpreted. 
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 states “the rotation of the first crank arm to cause the spoiler to move”, this should be “the rotation of the first crank arm causes the spoiler to move”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 states 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (PGPub #2018/0162517) in view of Parker (PGPub #2013/0320152), and Harrington et al. (PGPub #2018/0304995).
Regarding claim 1, Brown teaches a spoiler actuation system comprising: a rotary actuator (802); a first output shaft (804) having a first end and a second end (804 as seen in figure 8), the first end opposite the second end (804 as seen in figure 8), the first end coupled to a first portion of the (802, and 804 as seen in figure 8, as can be seen in figure 8, part of the drive shaft extends to the left of the motor); a second output shaft (804) coupled to a second portion of the rotary actuator (802, and 804 as seen in figure 8, as can be seen in figure 8, part of the drive shaft extends to the right of the motor), the first portion opposite the second portion (802, and 804 as seen in figure 8, as can be seen in figure 8, the first portion of the rotary actuator that is coupled to the first output shaft is opposite the second portion of the rotary actuator that is coupled to the second output shaft); a first crank arm (806, and 808), the second end of the first output shaft coupled to the first crank arm (804, and 806 as seen in figure 9), the first end of the first output shaft to rotate about a first axis (804 as seen in figure 8), the first crank arm to rotate about a second axis (806 as seen in figure 9), a first actuator rod (810 as seen in figure 8) coupled to a control surface at a first location (200, and 810 as seen in figure 9); and a second actuator rod (810 as seen in figure 8) coupled to the control surface at a second location (200, and 810 as seen in figure 9), the second location spaced apart from the first location (810 as seen in figures 8, and 9), the rotary actuator operatively coupled to the first actuator rod via the first output shaft (802, 804, and 810 as seen in figure 8) and to the second actuator rod via the second output shaft (802, 804, and 810 as seen in figure 8) to cause the control surface to move between one of a stowed position and a raised position or the stowed position and a drooped position (200 as seen in figures 3-5, and Paragraph 71, lines 1-4).  But, Brown does not teach that the control surface is a spoiler, and that the second axis offset relative to the first axis.
However, Parker does teach that the control surface is a spoiler (Paragraph 26, lines 1-8)
However, Harrington does teach that the second axis offset relative to the first axis (25, 401, 501, and 502 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second axis offset from the first axis because Brown and Parker are both systems that move control surfaces.  The motivation for having the second axis offset from the first axis is that it allows the system to better conform to the shape of the wing.
Regarding claim 3, Brown as modified by Parker, and Harrington teaches the spoiler actuation system of claim 1, wherein the second end of the first output shaft is coupled to a first portion of the first crank arm (804, and 806 as seen in figure 9 of Brown) and the first actuator rod is coupled to a second portion of the first crank arm (808, and 810 as seen in figure 9 of Brown), the rotation of the first crank arm to cause the spoiler to move between the stowed position and the raised position or the stowed position and the drooped position (Paragraph 79, lines 1-14 of Brown).
Regarding claim 4, Brown as modified by Parker, and Harrington teaches the spoiler actuation system of claim 1, wherein the second end of the first output shaft is coupled to the first crank arm (804, and 806 as seen in figure 9 of Brown), but Brown does not teach that the first output shaft is coupled to the first crank arm via a first spline.  However, Parker does teach that the first output shaft is coupled to the first crank arm via a first spline (74, 79, and 84 as seen in figure 11, and Paragraph 103, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the crank connected to the shaft by splines because Brown and Parker are both systems the move control surfaces.  The motivation for having the crank connected to the shaft by splines is that it helps to ensure that the portion of the crank connected to the shaft does not rotate relative to the shaft.
Regarding claim 5, Brown as modified by Parker, and Harrington teaches the spoiler actuation system of claim 4, further including a second crank arm (806, and 808 of Brown) coupled to the second (804, and 806 as seen in figure 9 of Brown), but Brown does not teach that the crank arm is connected to the shaft via a second spline, the first spline coaxial with the second spline. 
However, Parker does teach that the crank arm is connected to the shaft via a second spline (74, 79, and 84 as seen in figure 11, and Paragraph 103, lines 1-9), the first spline coaxial with the second spline (79, and 84 as seen in figure 11, as can be seen in figure 11, the two crank arms and their splines are coaxial).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second crank arm connected to the shaft via splines and coaxial with the first splines because Brown and Parker are both systems the move control surfaces.  The motivation for having the second crank arm connected to the shaft via splines and coaxial with the first splines is that the splines helps to ensure that the portion of the crank connected to the shaft does not rotate relative to the shaft and the splines being coaxial helps to allow the drive shafts to rotate as a single unit to move the cranks.
Regarding claim 15, Brown teaches a spoiler actuation system comprising: a rotary actuator (802) including a shaft (802, and 804 as seen in figure 8); a first actuator rod (810 as seen in figure 8) coupled to a first portion of a control surface (200, and 810 as seen in figure 9); a second actuator rod (810 as seen in figure 8) coupled to a second portion the control surface (200, and 810 as seen in figure 9), the first portion spaced apart from the second portion (810 as seen in figures 8, and 9); first means for displacing the first actuator rod (806, and 808); and second means for displacing the second actuator rod (806, and 808), the first means for displacing and the second means for displacing operatively coupled to the rotary actuator (802, 804, 806, and 808 as seen in figure 8), at least a portion of the shaft of the rotary actuator to rotate about a first axis (804 as seen in figure 8), the first means for displacing and the-5-U.S. Application No. 16/657,626Response to Office Action Dated October 13, 2021 second means for displacing to rotate about a second axis (806 as seen in figure 9), displacement of the first actuator rod via the first means for displacing (Paragraph 71, lines 1-4, and Paragraph 79, lines 1-14) and displacement of the second actuator rod via the second means for (Paragraph 71, lines 1-4, and Paragraph 79, lines 1-14).  But, Brown does not teach that the control surface is a spoiler, and that the second axis different than the first axis.
However, Parker does teach that the control surface is a spoiler (Paragraph 26, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control surface be a spoiler because Brown and Parker are both systems the move control surfaces.  The motivation for having the control surface be a spoiler is that spoilers can be used to help slow the aircraft down on landing.  But, Parker does not teach that the second axis different than the first axis.
However, Harrington does teach that the second axis different than the first axis (25, 401, 501, and 502 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second axis offset from the first axis because Brown and Parker are both systems that move control surfaces.  The motivation for having the second axis offset from the first axis is that it allows the system to better conform to the shape of the wing.
Regarding claim 16, Brown as modified by Parker, and Harrington teaches the spoiler actuator system of claim 15, wherein the shaft includes a first shaft and a second shaft (804 as seen in figure 8 of Brown) and the first means for displacing includes a first arm coupled to the first shaft (804, and 806 as seen in figures 8, and 9 of Brown).
Regarding claim 17, Brown as modified by Parker, and Harrington teaches the spoiler actuator system of claim 16, wherein the second means for displacing includes a second arm coupled to a second shaft (804, and 806 as seen in figures 8, and 9 of Brown), the first shaft opposite the second shaft (804 as seen above in figure 8 of Brown).
Regarding claim 18, Brown as modified by Parker, and Harrington teaches the spoiler actuator system of claim 16, but Brown does not teach that the first arm is coupled to the first shaft via a spline.  (74, 79, and 84 as seen in figure 11, and Paragraph 103, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the crank connected to the shaft by splines because Brown and Parker are both systems the move control surfaces.  The motivation for having the crank connected to the shaft by splines is that it helps to ensure that the portion of the crank connected to the shaft does not rotate relative to the shaft.
Regarding claim 20, Brown as modified by Parker, and Harrington teaches the spoiler actuation system of claim 15, further including a first rib (Shown above in figure 8 of Brown) coupled to the spoiler (The control surface is coupled to the rib by the actuator arm 810 which is coupled to the drive shaft 804 which is coupled to the rib as shown above in figure 8 of Brown) and a second rib (Shown above in figure 8 of Brown) coupled to the spoiler (The control surface is coupled to the rib by the actuator arm 810 which is coupled to the drive shaft 804 which is coupled to the rib as shown above in figure 8 of Brown), the first means for displacing coupled to the first rib (804, 806, and 808 as shown above in figure 8 of Brown) and the second means for displacing coupled to the second rib (804, 806, and 808 as shown above in figure 8 of Brown).
Claims 8-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (PGPub #2018/0162517) in view of Parker (PGPub #2013/0320152), and Butler et al. (US #2,620,147).
Regarding claim 8, Brown teaches an aircraft including: a control surface (200): a rotary actuator (802): a first output shaft and a second output shaft coupled to the rotary actuator (802, and 804 as seen in figure 8, as can be seen in figure 8, part of the drive shaft extends to the left and the right of the motor); a first rib (Shown below in figure 8) coupled to the control surface (The control surface is coupled to the rib by the actuator arm 810 which is coupled to the drive shaft 804 which is coupled to the rib as shown below in figure 8): a first actuator rod (810 as seen in figure 8) coupled to the control surface (200, and 810 as seen in figure 9) and the first rib (As can be seen in figures 8, and 9, the actuator rod is coupled to the drive shaft and as can be seen in figure 8 the drive shaft passes through holes in the rib which couples the drive shaft to the rib and by extension the actuator rod to the rib); a second rib (Shown below in figure 8) coupled to the control surface (The control surface is coupled to the rib by the actuator arm 810 which is coupled to the drive shaft 804 which is coupled to the rib as shown below in figure 8): a second actuator rod (810 as seen in figure 8) coupled to the control surface (200, and 810 as seen in figure 9) and the second rib (As can be seen in figures 8, and 9, the actuator rod is coupled to the drive shaft and as can be seen in figure 8 the drive shaft passes through holes in the rib which couples the drive shaft to the rib and by extension the actuator rod to the rib); and a third rib (Shown below in figure 8) coupled to the rotary actuator (802 as seen below in figure 8), the rotary actuator and the third rib disposed between the first rib and the second rib (802 and the third rib as seen below in figure 8), the first output shaft coupled to the first rib (The first rib and 804 as seen below in figure 8), the second output shaft coupled to the second rib (The second rib and 804 as seen below in figure 8), the rotary actuator operatively coupled to the control surface via the first actuator rod and the second actuator rod (802, 804, and 810 as seen in figure 8, and 200, and 810 as seen in figure 9) to cause the spoiler to move -31 -PATENTATTORNEY DOCKET NO. 19-1473-US-NPbetween one of a stowed position and a raised position or the stowed position and a drooped position (200 as seen in figures 3-5, and Paragraph 71, lines 1-4).  But, Brown does not teach that the control surface is a spoiler, and that the output shafts are not coupled to the third rib.

    PNG
    media_image1.png
    472
    444
    media_image1.png
    Greyscale

However, Parker does teach that the control surface is a spoiler (Paragraph 26, lines 1-8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control surface be a spoiler because Brown and Parker are both systems the move control surfaces.  The motivation for having the control surface be a spoiler is that spoilers can be used to help slow the aircraft down on landing.  But, Parker does not teach that the output shafts are not coupled to the third rib.
However, Butler does teach that the output shafts are not coupled to the third rib (30, and 55 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the output shafts not coupled to the third rib because Brown and Butler are both systems that move control surfaces.  The motivation for having the output shafts not coupled 
Regarding claim 9, Brown as modified by Parker, and Butler teaches the aircraft of claim 8, wherein the first rib includes a first opening defined therein (As can be seen above in figure 8 of Brown, the first rib has an opening that the drive shaft 804 is placed through) and the second rib includes a second opening defined therein (As can be seen above in figure 8, the second rib has an opening that the drive shaft 804 is placed through), the first opening aligned with the second opening (As can be seen above in figure 8 of Brown, the two openings in the rib are aligned).
Regarding claim 10, Brown as modified by Parker, and Butler teaches the aircraft of claim 9, wherein the third rib includes a third opening defined therein (As can be seen above in figure 8 of Brown, the third rib has an opening that the drive shaft 804 is placed through), the third opening aligned with the first opening and the second opening (As can be seen above in figure 8 of Brown, the three openings in the rib are aligned).
Regarding claim 12, Brown as modified by Parker, and Butler teaches the aircraft of claim 8, further including: a first crank arm (806, and 808 of Brown) coupled to the first rib (As can be seen in figure 8 of Brown, the crank arm is coupled to the drive shaft which is coupled to the rib), the first actuator rod coupled to the first crank arm (808, and 810 as seen in figure 9 of Brown); and a second crank arm (806, and 808 of Brown) coupled to the second rib (As can be seen in figure 8 of Brown, the crank arm is coupled to the drive shaft which is coupled to the rib), the second actuator rod coupled to the second crank arm (808, and 810 as seen in figure 9 of Brown), the rotary actuator to cause the first crank arm and the second crank arm to rotate to cause the spoiler to move between the stowed position and the raised position or the stowed position and the drooped position (Paragraph 71, lines 1-4, and Paragraph 79, lines 1-14 of Brown)
Regarding claim 13, Brown as modified by Parker, and Butler teaches the aircraft of claim 12, wherein the first output shaft coupled to the first crank arm (804, and 806 as seen in figure 9 of Brown) and a second output shaft coupled to the second crank arm (804, and 806 as seen in figure 9 of Brown).
Regarding claim 14, Brown as modified by Parker, and Butler teaches the aircraft of claim 13, but Brown does not teach that the first output shaft is coupled to the first crank arm via a spline.  However, Parker does teach that the first output shaft is coupled to the first crank arm via a spline (74, 79, and 84 as seen in figure 11, and Paragraph 103, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the crank connected to the shaft by splines because Brown and Parker are both systems the move control surfaces.  The motivation for having the crank connected to the shaft by splines is that it helps to ensure that the portion of the crank connected to the shaft does not rotate relative to the shaft.
Claims 1, 6-7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (PGPub #2012/0234983) in view of Brown (PGPub #2018/0162517), and Harrington et al. (PGPub #2018/0304995).
Regarding claim 1, Wildman teaches a spoiler actuation system comprising: an actuator (10); wherein the actuator is coupled to a spoiler (4, and 10 as seen in figure 1), the actuator causes the spoiler to move between one of a stowed position and a raised position or the stowed position and a drooped position (Paragraph 30, lines 1-18).  But Wildman does not teach that the actuator is a rotary actuator, a first output shaft having a first end and a second end, the first end opposite the second end, the first end coupled to a first portion of the rotary actuator; a second output shaft coupled to  a second portion of the rotary actuator, the first portion opposite the second portion; a first crank arm, the second end of the first output shaft coupled to the first crank arm, the first end of the first output shaft to rotate about a first axis, the first crank arm to rotate about a second axis, the second axis offset relative to the first axis; a first actuator rod coupled to a control surface at a first location; and a second 
However, Brown does teach that the actuator is a rotary actuator (802), a first output shaft (804) having a first end and a second end (804 as seen in figure 8), the first end opposite the second end (804 as seen in figure 8), the first end coupled to a first portion of the rotary actuator (802, and 804 as seen in figure 8, as can be seen in figure 8, part of the drive shaft extends to the left of the motor); a second output shaft (804) coupled to a second portion of the rotary actuator (802, and 804 as seen in figure 8, as can be seen in figure 8, part of the drive shaft extends to the right of the motor), the first portion opposite the second portion (802, and 804 as seen in figure 8, as can be seen in figure 8, the first portion of the rotary actuator that is coupled to the first output shaft is opposite the second portion of the rotary actuator that is coupled to the second output shaft); a first crank arm (806, and 808), the second end of the first output shaft coupled to the first crank arm (804, and 806 as seen in figure 9), the first end of the first output shaft to rotate about a first axis (806 as seen in figure 9), the first crank arm to rotate about a second axis (810 as seen in figure 8), a first actuator rod (810 as seen in figure 8) coupled to a control surface at a first location (200, and 810 as seen in figure 9); and a second actuator rod (810 as seen in figure 8) coupled to the control surface at a second location (200, and 810 as seen in figure 9), the second location spaced apart from the first location (810 as seen in figures 8, and 9), the rotary actuator operatively coupled to the first actuator rod via the first output shaft (802, 804, and 810 as seen in figure 8) and to the second actuator rod via the second output shaft (802, 804, and 810 as seen in figure 8).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator system be a rotary actuator with a pair of opposite output shafts connected to opposite sides of the actuator and that are connected to the control surface by actuator rods and to a crank arm because Wildman and Brown are both actuator 
However, Harrington does teach that the second axis offset relative to the first axis (25, 401, 501, and 502 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second axis offset from the first axis because Wildman and Parker are both systems that move control surfaces.  The motivation for having the second axis offset from the first axis is that it allows the system to better conform to the shape of the wing.
Regarding claim 6, Wildman as modified by Brown, and Harrington teaches the spoiler actuation system of claim 1. wherein the rib (5 of Wildman) is coupled to the spoiler via a first fastener (Paragraph 26, lines 5-11 of Wildman).  But, Wildman does not teach that the first actuator rod is coupled to a rib. 
However, Brown does teach that the first actuator rod is coupled to a rib (As can be seen in figures 8, and 9, the actuator rod is coupled to the drive shaft and as can be seen in figure 8 the drive shaft passes through holes in the rib which couples the drive shaft to the rib and by extension the actuator rod to the rib).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator rod coupled to the rib because Wildman and Brown are both actuator systems that move control surfaces.  The motivation for having the actuator rod coupled to the rib is that it helps to provide additional support to the rod to help prevent it from failing.
Regarding claim 7, Wildman as modified by Brown, and Harrington teaches the spoiler actuation system of claim 6, wherein the spoiler is to rotate about the first fastener when the spoiler moves (Paragraph 26, lines 5-11 of Wildman)
Regarding claim 15, Wildman teaches spoiler actuation system comprising: a actuator (10); a spoiler (4), wherein the actuator causes the spoiler to move (Paragraph 30, lines 1-18).  But, Wildman does not teach that the actuator is a rotary actuator including a shaft, a first actuator rod coupled to a first portion of a control surface; a second actuator rod coupled to a second portion the control surface, the first portion spaced apart from the second portion; first means for displacing the first actuator rod; and second means for displacing the second actuator rod, the first means for displacing and the second means for displacing operatively coupled to the rotary actuator, at least a portion of the shaft of the rotary actuator to rotate about a first axis, the first means for displacing and the-5-U.S. Application No. 16/657,626Response to Office Action Dated October 13, 2021 second means for displacing to rotate about a second axis, the second axis different than the first axis, displacement of the first actuator rod via the first means for displacing and displacement of the second actuator rod via the second means for displacing to cause the control surface to move.
However, Brown does teach that the actuator is a rotary actuator (802) including a shaft (802, and 804 as seen in figure 8), a first actuator rod (810 as seen in figure 8) coupled to a first portion of a control surface (200, and 810 as seen in figure 9); a second actuator rod (810 as seen in figure 8) coupled to a second portion the control surface (200, and 810 as seen in figure 9), the first portion spaced apart from the second portion (810 as seen in figures 8, and 9); first means for displacing the first actuator rod (806, and 808); and second means for displacing the second actuator rod (806, and 808), the first means for displacing and the second means for displacing operatively coupled to the rotary actuator (802, 804, 806, and 808 as seen in figure 8), at least a portion of the shaft of the rotary actuator to rotate about a first axis (804 as seen in figure 8), the first means for displacing and the-5-U.S. Application No. 16/657,626Response to Office Action Dated October 13, 2021 second means for displacing to rotate about a second axis (806 as seen in figure 9), displacement of the first actuator rod via the first means for displacing (Paragraph 71, lines 1-4, and Paragraph 79, lines 1-14) and displacement of the second actuator rod via the second means for displacing to cause the control surface to move (Paragraph 71, lines 1-4, and Paragraph 79, lines 1-14).  It would have been 
However, Harrington does teach that the second axis different than the first axis (25, 401, 501, and 502 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second axis offset from the first axis because Wildman and Parker are both systems that move control surfaces.  The motivation for having the second axis offset from the first axis is that it allows the system to better conform to the shape of the wing.
Regarding claim 19, Wildman as modified by Brown, and Harrington teaches the spoiler actuation system of claim 15, wherein the first means for displacing and the second means for displacing are to cause the first portion of the spoiler to pivot and the second portion of the spoiler to pivot about a third axis (4, and 5 as seen in figure 1, 20 as seen in figure 2, Paragraph 25, lines 1-18, and Paragraph 26, lines 5-11 of Wildman).
Claims 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wildman (PGPub #2012/0234983) in view of Brown (PGPub #2018/0162517), and Butler et al. (US #2,620,147).
Regarding claim 8, Wildman teaches an aircraft including: a spoiler (4): an actuator (10): a first rib (5) coupled to the spoiler (4, and 5 as seen in figure 1, and Paragraph 25, lines 1-18): a second rib (5) coupled to the spoiler (4, and 5 as seen in figure 1, and Paragraph 25, lines 1-18): the actuator causes (Paragraph 30, lines 1-18).  But, Wildman does not teach that the actuator is a rotary actuator,  a first output shaft and a second output shaft coupled to the rotary actuator; a first actuator rod coupled to the control surface and the first rib; and a second actuator rod coupled to the control surface and the second rib, and a third rib coupled to the actuator, the rotary actuator and the third rib disposed between the first rib and the second rib, the first output shaft coupled to the first rib and not the third rib, the second output shaft coupled to the second rib and not the third rib, the rotary actuator operatively coupled to the control surface via the first actuator rod and the second actuator rod.
However, Brown does teach that the actuator is a rotary actuator (802), a first output shaft and a second output shaft coupled to the rotary actuator (802, and 804 as seen in figure 8, as can be seen in figure 8, part of the drive shaft extends to the left and the right of the motor); a first actuator rod  (810 as seen in figure 8) coupled to the control surface (200, and 810 as seen in figure 9) and the first rib (As can be seen in figures 8, and 9, the actuator rod is coupled to the drive shaft and as can be seen in figure 8 the drive shaft passes through holes in the rib which couples the drive shaft to the rib and by extension the actuator rod to the rib); and a second actuator rod (810 as seen in figure 8) coupled to the control surface (200, and 810 as seen in figure 9) and the second rib (As can be seen in figures 8, and 9, the actuator rod is coupled to the drive shaft and as can be seen in figure 8 the drive shaft passes through holes in the rib which couples the drive shaft to the rib and by extension the actuator rod to the rib), and a third rib (Shown above in figure 8) coupled to the actuator (802 and the third rib as seen above in figure 8), the rotary actuator and the third rib disposed between the first rib and the second rib (802 as seen below in figure 8), the first output shaft coupled to the first rib (The first rib and 804 as seen below in figure 8), the second output shaft coupled to the second rib (The second rib and 804 as seen below in figure 8), the rotary actuator operatively coupled to the control surface via the first actuator rod and the second actuator rod (802, 804, and 810 as seen in figure 8, and 200, and 810 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator system have a rotary actuator with output shafts that is located on a rib between the other ribs and the output shafts are connected to the ribs and is connected to the control surface by actuator rods because Wildman and Brown are both actuator systems that move control surfaces.  The motivation for having the actuator system have a rotary actuator with output shafts that is located on a rib between the other ribs and the output shafts are connected to the ribs and is connected to the control surface by actuator rods is that it allows the system to rotate the control member with the force distributed at different points on the surface to help reduce to localized loads and help prevent failure while providing a smoother and steadier motion while being supported by the structure of the wing.  But, Brown does not teach that the output shafts are not coupled to the third rib.
However, Butler does teach that the output shafts are not coupled to the third rib (30, and 55 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the output shafts not coupled to the third rib because Wildman and Butler are both systems that move control surfaces.  The motivation for having the output shafts not coupled to the third rib is that it can help to reduce the friction on the system when the output shafts are rotated.
Regarding claim 11, Wildman as modified by Brown, and Butler teaches the aircraft of claim 8, wherein the first rib is coupled to the spoiler via a first fastener (4, and 5 as seen in figure 1, and Paragraph 25, lines 1-18, and Paragraph 26, lines 5-11 of Wildman) and the second rib is coupled to the spoiler via a second fastener (4, and 5 as seen in figure 1, and Paragraph 25, lines 1-18, and Paragraph 26, lines 5-11 of Wildman), the spoiler to pivot about an axis extending through the first fastener and the second fastener (4, and 5 as seen in figure 1, 20 as seen in figure 2, Paragraph 25, lines 1-18, and Paragraph 26, lines 5-11 of Wildman)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (PGPub #2018/0162517) as modified by Parker (PGPub #2013/0320152) , and Harrington et al. (PGPub #2018/0304995) as applied to claim 1 above, and further in view of Jones (US #6,824,099).
Regarding claim 2, Brown as modified by Parker, and Harrington teaches the spoiler actuation system of claim 1, but Brown does not teach that the first output shaft is coupled to the rotary actuator via a universal joint.  However, Jones does teach that the first output shaft is coupled to the rotary actuator via a universal joint (Column 3, lines 49-55).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator and drive shaft connected by a universal joint because Brown and Jones are both systems that actuate control surfaces.  The motivation for having he actuator and drive shaft connected by a universal joint is that universal joints give the system an additional degree of freedom which allows the system to adjusts as it moves to help prevent failure.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647